                           Case 16-11632-LMI          Doc 75      Filed 12/31/20       Page 1 of 2




                                     UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF FLORIDA


                                                                                        CASE NO.: 16-11632-BKC-LMI
INRE:                                                                                PROCEEDING UNDER CHAPTER 13

ALBERTOJTORREGROSA
CELIA M ACOSTA
DEBTORS



       TRUSTEE'S MOTION TO DISMISS AND CERTIFICATE OF SERVICE OF NOTICE OF HEARING
                              (Failure to provide income verification)


Nancy K. Neidich, Standing Chapter 13 Trustee, files this Motion to Dismiss for failure to provide income verification
and states as follows:

1.   This case was commenced voluntarily by the debtor with the filing of a Chapter 13 petition.

2.   Based on information provided regarding the debtor's income prior to confirmation, the Trustee believed that the
     debtor's income was understated on the Schedule I or Statement of Current Monthly Income and Disposable Income
     Calculation (CMI form).

3.   To avoid an evidentiary hearing on the debtor's income, the parties agreed to yearly income verification by providing
     the Trustee with copies of their tax returns each year. The debtors willingly included a provision in their plan to
     provide the Trustee with their tax returns and modify the plan. This particular provision was a negotiated agreement
     between the parties. The debtors benefitted from the agreement and the inclusion of this provision.

4.   The debtor(s) have failed to provide the Trustee with their tax returns. The last tax returns provided to the Trustee
     was for the year 2018.

5.   The debtor's failure to comply with a term of a confirmed plan is the basis for a dismissal pursuant toll U.S.C.
     § 1307(c)(6). The debtor proposed the plan and is bound by the te1ms of the plan pursuant to 11 U.S.C.
     § 1327(c)(6). The failure to comply with the terms of the plan is a material default under 11 U.S.C.
     § 1307(c)(6). See In re: Roberts 239 B.R. 592 (Bkrty R.I, 2000), 279 B.R. 396, (1st Cir.BAP (R.I.) 2000) and 279
     F.3s 91, (1st Cir. 2002). See also In re: Valdez (10-37326-LMI ECF #136 entered November 24, 2014)

6.   If the debtor(s) provide the tax returns and there is an issue of income, the Trustee may seek dismissal for failure to
     timely provide the tax returns, a statement of current disposable income and evidence with calculation of the debtor's
     expenses.
                        Case 16-11632-LMI         Doc 75     Filed 12/31/20      Page 2 of 2




WHEREFORE, the Trustee requests that this case be dismissed and for any other such relief as may be deemed
necessary by the court.



                                           CERTIFICATE OF SERVICE

   I CERTIFY that a true and correct copy of the foregoing and the notice of hearing generated by ECF were served on
Counsel for the Debtor(s) on ])£lEM5fe\ 31 , 'IA>U>

and
By Mail:
DEBTORS
ALBERTOJTORREGROSA
CELIA M ACOSTA
7070 NW 177 STREET, APT. 104
HIALEAH, FL 33015




Via Electronic Service:
RICARDO R. CORONA, ESQ.




                                                                                     I
                                                                          0   Kenia Molina, Esq.
                                                                              FLORIDA BAR NO: 0085156

                                                                          0   Amy Carrington, Esq.
                                                                              FLORIDA BAR NO: 101877

                                                                         'Wiose Ignacio Miceli, Esq.
                                                                        ( . FLORIDA BAR NO: 0077539

                                                                          0   Nancy K. Neidich, Esq.
                                                                              FLORIDA BAR NO: 44 I 856
